 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to join and support,or refrain from joining or sup-porting, any union except that the right not to join a union may be affected by avalid contract requiring membership in a union as a condition of employment.PIONEER LUMBER TREATING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 327Logan Building,500 Union Street,Seattle,Washington 98101, Telephone 583-4583.K-Mart,a Divisionof S. S.Kresge Company; Gallenkamp StoresCo.;Mercury Distributing Company; AcmeQualityPaints;F & G Merchandising;Hollywood Hat Co.; and Besco Enter-prises, Inc.andRetailClerks Union Local#770,Retail ClerksInternational Association,AFL-CIO.Case 21-CA-6937.De-cember 30, 1966DECISION AND ORDEROn June 17, 1966, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Exam-iner'sDecision. Thereafter, exceptions and supporting briefs werefiled by the Respondent K-Mart, a Division of S. S. Kresge Com-pany (hereinafter called K-Mart) ; by the Respondents GallenkampStores Co., Mercury Distributing Company, Acme Quality Paints,and F & G Merchandising; and by the Respondent HollywoodHat Co..Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its pow-ers in connection with thiscase toa three-member panel [ChairmanMcCulloch and Members Fanning andZagoria].The Board has 'reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed. The Board hasconsideredthe TrialExaminer'sDecision,the exceptionsand supporting briefs, and theentire recordin thiscase,and hereby adopts the findings,conclusions,162 NLRB No. 41. K-MART, A DIV. OF S. S. KRESGE499and recommendations of the Trial Examiner with the following addi-tions and modifications.'The Respondents assert that certain alleged procedural irregulari-ties attributed to the Board and the Charging Party justify therefusal to bargain. Thus, the Respondents' exceptions contend,interalia, (1)that the unit found appropriate by the Board in Case 21-RC-9309,2 the underlying representation case, was erroneous as it(a) included an employer, Besco Enterprises, Inc., hereinafter calledBesco,which had ceased doing business at the herein involvedCommerce store, and (b) failed to include an employer, Zale Jewelry,hereinafter called Zale, stated to be an indispensable party; (2) thatthe Charging Party's demand for recognition and bargaining, theamended charge, and the complaint were defective because theynamed Besco as a joint employer although Besco had ceased doingbusiness at the store; and (3) that the Charging Party's demand forrecognition was improper as it did not demand that K-Mart and itslicensees bargain jointly, but rather gave the impression that K-Mart was to bargain alone for all the joint employers.As to (1), it appears that at some time before the election in Case21-RC-9309, held on April 7, 1965, Besco ceased doing business atthe Commerce store, and that at some time between the election andthe Board's certification on September 9, 1965, Zale commenced oper-ations at the store. However, counsel for K-Mart admitted at theinstant hearing that no party formally advised the Board of thesechanges, nor does it appear that the Charging Party was advisedthat Zale had commenced operations. Moreover, neither K-Mart northe licensees filed a motion to clarify the Board's certification.3 Fur-ther, it does not appear that any employee of Zale or Besco voted inthe election, and it is not so contended by the Respondents. That Zalecommenced operations before the certification is of no moment, as the'The Respondents contend that in overruling certain objections to the election inK-Mart, a Dsvisson of S. S. Kresge Company,Case 21-RC-9309,the representation caseunderlying the instant proceeding,theRegionalDirectormadeex partecredibilityresolutions.The Respondents argue that the Board erred in denyingtheirrequests for re-view of the Regional Director's decision,and that the Board should have directed a hear-ing to resolve what are alleged to be issues of fact raised by conflicting statements fromPetitioner and Employer witnesses.In determining upon the requests for review whether the Employers'objections raisedsubstantial and material issues of fact, the Board in accordance with its usual practiceviewed the evidence in a light most favorable to the Employer-objectors and did not relyon any "credibility resolutions."Thus, the Board assumed the accuracy of the allegationsof objectionable conduct as reported by the Employers'witnesses and concluded that thisconduct, if it happened as alleged,would be insufficient to warrant setting aside the elec-tion.Accordingly,the Board decided that a hearing was not necessary and that the objec-tions were properly overruled.We here reaffirm the aforesaid ruling.2The appropriate unit,insofar as here relevant,included,"employees employed atK-Mart's Commerce,California,store, including...employees of licensees . . . .8Neither the unit description in the Regional Director'sDecision and Direction of Elec-tion nor the Board's certification specifically mentions licensees by name. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification established the majority status of the Union at the timeof the election. Finally, we note that the Respondents, in support oftheir contention that Zale is an indispensable party, did not intro-duce any evidence that Zale is, in fact, a joint employer of its employ-ees with K-Mart, or that it is appropriately in the certified unit.4 Itis no substitute for such evidence simply to say without more, as theRespondents have said, that Zale is an "indispensable party."Of course, we are not passing here on whether Zale's employees area part of the unit, as this depends, at least in part, on the terms ofthe license agreement between Zale and K-Mart, which was not intro-duced into evidence. All we hold here is that on the basis of the rec-ord before us, and as Zale was not made a party to this proceeding, nobargaining order can be issued against Zale in this proceeding.As to (2), we note again the admission that the Board had no for-mal notice from the Respondents that Besco had ceased operations.Nor does it appear that the Charging Party was so notified untilafter it had made its demand upon Besco. Further, even though thecharge and complaint named Besco, this was cured when the GeneralCounsel stated at the hearing that no bargaining order was beingsought with respect to Besco, and the inclusion of Besco's name inany event is harmless since Besco is not made subject to the bargain-ing order we enter below.5As to (3), the record shows that the Charging Party made a writ-ten demand for bargaining upon K-Mart by letter dated Septem-ber 21, 1965, and upon each of the licensees, by letters dated Octo-ber 18, 1965. These letters specifically mentioned the certificationissued by the Board, noted that this certification was for "the employ-ees in the K-Mart Store," and then requested "discussions" leadingto a collective-bargaining agreement. Each licensee replied only thatitwas not "obligated" to comply with the request. K-Mart replied byletter dated September 29, 1965, which stated,inter alia,that it was"inappropriate."The Charging Party then sent K-Mart anotherletter dated October 19, 1965, clarifying its previous demand so as"to confirm the fact that the Union's request to bargain was . . . intheunit found appropriate by the Board."K-Mart did not respondto this October 19 letter. We note that the demands of the ChargingParty contain nothing that could have misled the Respondents intobelieving that the Charging Party was requesting separate bargain-*We do not adopt the TrialExaminer's finding thatZale was a successor to Besco, asthere was no evidence introducedon this point. However, wedo not findthis error by theTrial Examiner to be material as his RecommendedOrder, whichwe adopt, does not re-quire Zale to bargain.HWe note that the Trial Examinerinadvertentlyincluded Besco employeesin the descrip-tion of the unit in his"Conclusionsof Law." We correctthis error.We further modify theTrial Examiner'sunit descriptionby deletingthe names"Gallenkamp,Mercury, Acme,F & G, Hollywood,"in order to conform the unit description to that found appropriate inthe representation case. K-MART, A DIV. OF S. S. KRESGE501ing alone for each employer. The Charging Party's demand letters,particularly in light of their express mention of the outstandingBoard certification, could only be interpreted as a request for bar-gaining on a joint employer basis. Accordingly, we do not agree withthe contention of K-Mart's counsel at the hearing that the onlyappropriate demand would be "a joint letter to all the Employersadvising them that they constitute one unit and [that the Union was]... going to bargain with them together."We conclude that the Respondents' claims of procedural irregu-larities are without substance, and that the Respondents, by refusingto bargain, violated Section 8(a) (5) and (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act,hereinafter the Act, was heard beforeTrialExaminer William E. Spencer in LosAngeles, California,on March 22, 1966,pursuant to due notice.The complaint,issued December 10, 1965, was based on an original and an amended charge filedby the Unionherein onOctober 5,and November 5, 1965,respectively,and allegedin substance that the Respondents,and each of them,violated Section 8(a)(1)and (5)of the Actby refusing to bargain with the Union as the duly certifiedbargaining representative of their employees in an approprate unit. Respondents'several defenses,including its allegation of an erroneous certification by the Board,incorporated in their duly filed answers,will be discussed hereinafter.Upon the entire record in the case and consideration of briefs filed with me bythe General Counsel and Respondents K-Mart, Hollywood,Gallenkamp,Mercury,Acme, and F&G, respectively,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTSK-Mart, a division of S. S.Kresge Company, herein called K-Mart,owns andmanages retail department stores including a store in the city of Commerce, Cali-fornia, which is the only store involved in this proceeding.Gallenkamp Stores Co., herein called Gallenkamp,pursuant to a lease agreementwith K-Mart, sells shoes at the Commerce store.Mercury Distributing Company, herein calledMercury, pursuant to a leaseagreement with K-Mart , sells apparel at the Commerce store.Acme Quality Paints, herein called Acme,pursuant to a lease agreement withK-Mart,sells household items at the Commerce store.F & G Merchandising,herein called F & G, pursuant to a lease agreement withK-Mart,sellsautomobile accessories and services automobiles at the Commercestore.Hollywood Hat Co., herein called Hollywood,pursuant to a lease agreementwith K-Mart,sells hats at the Commerce store.Besco Enterprises, Inc., herein called Besco,prior to December 8, 1964, anduntil aboutMarch 30,1965, pursuant to a lease agreement with K-Mart, soldjewelry and cameras at the Commerce store.Zale Jewelry Service, Inc., d/b/a Zale Jewelry,herein called Zale, pursuant to alease agreement with K-Mart, sells jewelry and cameras at the Commerce store.Zale operates the same department operated by Besco under the same arrange-ments with K-Mart which Besco had with K-Mart.K-Mart and its licensees above-named annually make retail sales at the Com-merce store aggregating in excess of $500,000 in value and annually cause to betransported to the Commerce store directly from points located outside the Stateof California goods valued in excess of $50,000. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local 770, Retail ClerksInternationalAssociation,AFL-CIO, hereinafter the Union,is a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The issuesWhether matters fully litigated in a representation proceeding may be relitigatedbefore a Trial Examiner in a complaint proceeding in which a refusal to bargain,predicated upon the Board's certification of representatives, is alleged; whether thebargaining demand not made on one of the existing joint employers, and the com-plaint which does not name as a respondent one of the existing joint employers,are defective to a degree justifying the refusal to bargain of the joint employersnamed in the complaint on whom bargaining demands were made.B. ChronologyOn February 24, 1965, the Board's Regional Director issued a Decision andDirection of Election in Cases 21-RC-9128, 9130, and 9309, in which he found,inter alia,that Respondent K-Mart, and its licensees Gallenkamp, Mercury, Acme,F & G, Hollywood, and Besco, were joint employers. Respondents K-Mart, F & G,and Gallenkamp, respectively filed requests with the Board for a review of theRegionalDirector's decision.On March 30, 1965, the Board denied the saidrequests on the grounds that "they raised no substantial issues warranting review."An election was held in the matter on April 7, 1965. There were sufficient chal-lenged ballots cast to be determinative of the results. Both the Union and Respond-ent filed objections to the conduct of the election.On June 30, 1965, the Regional Director issued his Supplemental Decision andDirection in which he reviewed the objections to the conduct of the election; madefindings and conclusions with respect to the challenged ballots; denied the Union'sobjections to the conduct of the election whilesustainingcertain objections filed byRespondents; and ordered the election of April 7 set aside.On July 8, the Union filed with the Board a request for a review of the RegionalDirector's report on objections and challenged ballots. Respondents filed objectionsto the said request as well as their own requests for review.On July 20, the Board denied Respondents' request for review of the RegionalDirector's action "as raising no substantial issues warranting review;" denied theUnion's request as it related to the Regional Director's report on challenged ballots;and granted the Union's request for review to the extent of directing its RegionalDirector to open and count challenged ballots "in accord with his direction," withthe proviso that if his revised tally of ballots showed that the Union received amajority of votes cast, the Board would then review his disposition of an issueraised in the Union's objections.On July 23, the revised tally of ballots disclosed that a majority of valid voteswere cast for the Union. Pursuant thereto, the Board, on September 9, issued itsDecision on Review and Certification of Representative, overruling its RegionalDirector in his order setting aside the election of April 7, 1965, and certifying theUnion as bargaining representative of the employees involved.'C. The refusal to bargainBy letters dated October 18, addressed to Respondents Gallenkamp, Mercury,Acme, F & G, Besco, and Hollywood, the Union requestedmeetingsfor the pur-pose of collective bargaining. All these employers, excepting Besco, declined "tocomply with such request or demand." Besco advised that it had discontinued itsoperations on March 30 and therefore was not "properly involved in any collectivebargaining agreement for employees at that store." By letter dated September 21,1965, the Union, by letter, requested K-Mart to meet with it for the purposes ofcollective bargaining, and by letter dated September 29, K-Mart refused the request,stating,inter alia:It is the position of the S. S. Kresge Company that the unit of employees forwhich your Union seeks to act as the collective bargaining representative at our1The Board's Decision and Review, dated September9, contained a full factual state-ment of the premises on which the Board acted. K-MART, A DIV. OF S. S. KRESGE503Commerce store is inappropriate and that,furthermore,the employees in sucha unit have not, by a free,untrammeled and uncoerced majority selected yourUnion as their collective bargaining representative.On October 19, the Union again addressed K-Mart,this time,through its attorneys,stating: "So that there is no misunderstanding about the request made by the Union,this is to confirm the fact that the Union's request to bargain was a request uponyour client to bargain in theunitfound appropriate by the Board."The unit found appropriate by the Board follows:All regular fulltime and parttime employees employed at K-Mart's Com-merce, California store, including selling, nonselling,and office clerical employ-ees, and employees of licensees,excluding guards, professional employees, andsupervisors as defined in the Act.D. Concluding findingsMatters which the Respondents would raise before and relitigate before me are,with an exception,matters already fully litigated before the Board and matters onwhich theBoard has rendered its decision.Admittedly,there is no newly discoveredevidence bearing on such matters,or in fact any evidence which the Respondentswould now offer which it has not already been afforded an opportunity in repre-sentation proceedings to offer before the Board.Respondents argue earnestly thatthey were denied due process of law when the Board'sRegional Director over-ruled certain objections to the election involving a matter of credibility, withoutaffording Respondents a hearing.Respondents further argue with equal earnestnessthat the appropriate unit certified by the Board was erroneous,and because it waserroneous the Respondents are under no legal duty to recognize and bargain with theUnion as representative of employees in such a unit.The Board may wish to re-consider its position in the light of these arguments,supported as they are by copi-ous citations,but these are matters properly addressed to the Board and are notproperly before the Board'sTrial Examiner at this juncture.The Board has longheld, with court approval,thatmatters fully litigated in representation proceedingsmay not be relitigated in a complaint proceeding wherein an employer seeks to jus-tify its refusal to bargain by attacking the Board's certification of representatives,and I adhere, as I must,to Board policy.Coming now to the Union's demand for bargaining rights, and Respondents'refusal of such demands, there is some novelty in the situation,and it is a matterrequiringmy attention.K-Mart's licensee, Besco,though named in the Board'sCertification of Representativeas oneof the joint employers, had ceased its opera-tions months before the certification date and had been succeeded by a new licensee,Zale. Zale was not named as a Respondent in this proceeding and the Union, thoughserving its bargaining demand on Besco at a time when Besco had long ceased itsoperations,made no demand on Zale, Besco's successor,individually.Respondentsargue therefrom that the appropriateness of the unit certified by the Board mustfail, that the complaint is defective inasmuch as Zale is not named as one of thejoint employers, and the Union's demand for bargaining rights was defective becauseitmade no demand on Zale individually.I am unable to agree that K-Mart and its licensees were justified in their refusalto bargain because no individual demand to bargain was made on Zale, successor toBesco. The unit certified by the Board was all employees at K-Mart's Commerce,California store, including the employees of all its licensees.It appears that at thetime of the election Besco had no employees.Sometime between the election andthe certification, Zale succeeded to the business formerly conducted by Besco. It issettled law that one who becomes a successor employer during the period of thecertification is bound by that certification.Zale, as Besco's successor,was and isbound.The Union in its bargaining demand of October 19 made it clear that itsdemand was based on the "unit found appropriate by the Board." If Respondentshad in any way been misled or confused by the inclusion of Besco instead of itssuccessor, Zale, as one of the joint employers embraced by the certification, theycould have and should have requested a clarification of the unit by the Board. Thisthey did not do. Instead of attempting to undermine the unit determined appropriateby the Board,the Union in its bargaining demands honored the certification to theletter,even to the extent of serving Besco,instead of its sucessor,Zale,with itsbargaining demand.Whileperhaps the demand was more properly made on Zale,the fact that the Union did serve Besco showed clearly that it intended to adhereto the Board's certification and intended that employees in the department formerly 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperated by Besco should fall into the appropriate unit. Since Zale is not namedin the complaint as one of the joint employers, no order to bargain will be issuedagainst Zale, but I do not believe that such a defect in demand and service shouldoperate to defeat the right of the employees of the joint employers named in thecomplaint to be represented in collective bargaining by their chosen and certifiedbargaining representative.Had but one of the joint employers refused a properbargaining demand, this would not operate to deny bargaining representation toemployees of the other joint employers, or require that bargaining be brought to astandstill until the erring employer was brought into compliance with the Act. Ishall recommend that an order to bargain be issued against all the joint employersnamed in the complaint, excluding Besco.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.K-Mart, Gallenkamp, Mercury, Acme, F & G, and Hollywood, are, andBesco was, an Employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.All regular full-time and part-time employees employed at K-Mart's Com-merce, California, store, including selling, nonselling, and office clerical employees,and employees of K-Mart's licensees, Gallenkamp, Mercury, Acme, F & G, Holly-wood, and Besco, excluding guards and professional employees and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.The Union on September 9, 1965, and at all times material herein, was andnow is the exclusive representative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within themeaningof Section 9(a)of the Act.5.By refusing on about September 29, 1965, and at all times material herein,to bargain collectively with the Union as exclusive representative of employees inthe aforesaid appropriate unit, K-Mart and its licensees Gallenkamp, Mercury,Acme, F & G, and Hollywood have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (5) of the Act.6.By the said refusal to bargain, the aforenamed Respondents interfered with,restrained, and coerced their employees in the exercise of rights guaranteed them inSection 7 of the Act, and thereby engaged in andare engagingin unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, it is recommended that Respondents K-Mart, Gallen-kamp, Mercury, Acme, F & G, and Hollywood, their officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of all employees in the previously described appropriate unit.(b) In such manner, or any like or related manner, interfering with, restraining,or coercing their employees in the exercise of the right to self-organization, to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Union as the exclusive repre-sentative of employees in the previously described appropriate unit, with respect torates of pay, wages, hours of work, and other conditions of employment and, if anunderstanding is reached, embody such understanding in a signed agreement. K-MART, A DIV. OF S. S.KRESGE505(b) Post at the K-Mart place of business in Commerce,California,copies of theattached notice marked"Appendix."2Copies of the notice,to be furnished by theRegional Director for Region 21, after being duly signed by Respondents'repre-sentatives,shall be posted by Respondents immediately upon receipt thereof, andmaintained by them for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that said notices arenot altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 21, in writing,within 20 days fromthe date of this Decision,what steps the Respondents have taken to comply herewith.32 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:Upon request WE WILL bargain collectively with Retail Clerks Union Local770, Retail Clerks International Association,AFL-CIO, as the exclusive repre-sentative of all our employees in the unit described below, with respect to ratesof pay, wages,hours of employment,or other conditions of employment, andif an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All regular full-time and part-time employees employed at K-Mart's Com-merce, California,store,including selling,nonselling,and office clericalemployees,and employees of licensees, excluding guards, professionalemployees,and supervisors as defined in the National Labor Relations Act.All our employees are free to become,remain, or refrain from becoming mem-bers of the above-named Union or any other labor organization except to the extentthis right may be affected by an agreement in conformity with Section 8(a)(3) ofthe Act.K-MART,A DIVISION OF S. S.KRESGE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)GALLENKAMP STORES CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)MERCURY DISTRIBUTING COMPANY,Dated-------------------By___________________________________________(Representative)(Title)ACME QUALITY PAINTS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)F&G MERCHANDISING,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)HOLLYWOOD HAT Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must notbe altered, defaced, or covered by any othermaterial.If employeeshaveany question concerning this notice or compliancewith itsprovisions,theymay communicatedirectlywiththe Board'sRegionalOffice, 849South Broadway, Los Angeles, California 90014, Telephone 688-5229.Neptune Meter Co.andLocal 824, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,' PetitionerandLocal 306, International Union of Electrical,Radio and Machine Workers,AFL-CIO,and InternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO,'Intervenors.Case 29-RC-442.December 30, 1966DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Roland Watson of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. The Petitioner, the Intervenors,and the Employer filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9 (c) (1) and 2 (6) and (7) of the Act for the following reasons :Prior to 1962, the Employer recognized an independent union as,he collective-bargaining representative of its factory employees inLong Island City, its foundry employees in Maspeth, Long Island,and its clerical employees at both the factory and the foundry. In1962, the factory and foundry employees voted to affiliate with Local463, IUE, AFL-CIO, an amalgamated local which representedemployees in about 40 shops. Thereafter, the Employer entered intocollective-bargaining contracts with Local 463 for two bargainingiHereinafter referred to as the Petitioner or Teamsters.2Hereinafter referred to as Local 306, and International,respectively,or theIntervenors.162 NLRB No. 36.